*746Note. — On application for rehearing, the case was held under advisement until November 7,1889, when the following opinion was delivered:
SOMERVILLE, J.
We have given very careful attention to the application for rehearing in this case, and are constrained, after due consideration, to overrule it. Tbis we have done after an attentive examination of all the authorities cited on the briefs of counsel, and many others besides.’
The main point of contention is the admissibility of Burke’s testimony. We held that, being a party defendant to the record — an indispensable party — he could not, therefore, testify to any transaction which occurred between him and McMillan, the deceased agent of his co-defendant, the Mobile Savings Bank, because he was prohibited from doing so by section 2765 of the Code (1886).
It is now urged that, inasmuch as a decree pro confesso was taken against Burke, this rendered him a competent witness to impeach for fraud the validity of the mortgage which he had executed to the Bank. The argument is, that this rendered him competent under the rules of the common law, and of equity practice, and, therefore, he is competent under the present statute, although he might be properly excluded if no decree pro confesso had been rendered. The point presented is one worthy of attentive examination, and has been argued by counsel on both sides with research, candor and ability.
We stated the rule of the common law to be, like that of the Roman law, that a party to the record was generally held incompetent to testify in a cause, by reason of the mere fact of his connection with the record, and irrespective of the question of his interest in the result of the suit. This rule, as Mr. Starkie observes, is not founded merely on the consideration of pecuniary interest, but, in part at least, “on principles of policy for the prevention of perjury.” 3 Stark. Ev. *1061. Mr. Greenleaf adopts this as the better opinion, as the contrary principle would hold out to parties a strong temptation to perjury; and, therefore, he says, “the party is not admissible, without the consent of all the parties to the record, for the privilege is mutual, and not several.”- — 1 Greenl. Ev. §§ 354, 329. The same view is supported by Mr. Stephen in his work on Evidence (Stephen’s Dig. Ev., Art. 107); although the view of Mr. Best is, that *747a party, who is not interested, is a competent witness. — IBest on Ey. § 168. The decisions, both in England and this country, are greatly conflicting on this subject, and, we may say, after much study of them, are environed by no little perplexity.
In this case, it is very important not only to ascertain the true rule in this respect, but the reason on which it is founded. The Supreme Court of the United States has many times had occasion to discuss the question, and is committed to the broad view, that (irrespective of statute) the party to a record, although divested of all interest, is disqualified to testify in the cause, if his testimony be objected to by any other party to the record. In Stein v. Bowman, 13 Pet. 209, an action at law, it was said the opposite rule “would hold out to parties a strong temptation to perjury, and we think it is not sustained either by principle or authority.” “It would,” said Mr. Justice McLean, “lead to perjuries, and the most injurious consequences in the administration of justice.” “The exclusion,” says Mr. Justice Nelson, in Bridges v. Armour, 5 How. 91, “is placed on the ground of public policy, which forbids a party from being a witness in his own cause,” • • • ‘the opposite rule “holding out to litigants temptations to perjury, and to the manufacturing of witnesses in the administration of justice.” That court has thus alway adhered with great strictness to “the common-law rule, that a party to the record can not be a witness, either for himself or a co-suitor in the cause,” until its abrogation by statute in the year 1864. — United States v. Clark, 96 U. S. 37, 44. There are many other courts that have taken the same view of this general rule of the common law, which is, of course, subject to many exceptions, based on necessity and convenience. It has, for example, been held that a party may testify to collateral facts in a suit; as, facts authorizing a continuance; the service of notice to produce papers; search for lost papers, and, perhaps, the fact of loss itself, with a view of introducing secondary evidence; or to the contents of a lost trunk or package, and other like cases.
It is especially insisted that another exception to the rule is, that a party defendant, against whom a judgment by default, or decree pro confesso has been rendered, is competent, on the ground that he ceases to be a party to the record. It is sought to sustain the admissibility of Burke’s testimony on this ground — the record showing a decree pro confesso against him.
*748There are many eases on this question, and they are conflicting, both in England and the United States. In Mant v. Mainwaring, 8 Taunt. 139, a party to the record was held incompetent, although judgment by default had gone against him, and a release was executed by the plaintiff; while in Worrall v. Jones, 7 Bing. 395, a later case, it was held that a defendant, who had suffered judgment by default, and had no interest in the event of the suit, was, by his own consent, admissible as a witness for the plaintiff, the only objection urged being that he was a party to the record. The doctrine of the latter case prevailed in England, as to actions at law, until the year 1843, when an act of Parliament removed incompetency arising from crime or interest, but preserved the old. common-law rule in actions at law as to parties “named in the record,” who were still declared incompetent; and this continued to be the law until the act of 14 & 15 Vic. c. 99, § 1. — 2 Taylor Ev. §§ 1347, 1349. And it was further deemed expedient, at the same time, to provide by special enactment that a defendant in a court of equity might be examined in behalf of the plaintiff, or of any co-defendant. — lb.
The only ground on which the principle contended for can be logically sustained very clearly must be, that a judgment by default, or decree pro confesso, like a nolle prosequi, or separate verdict, terminates the suit as to such defaulting defendant, so that he ceases to be a party to the record; or else, that this ends his interest in the litigation, and that a party defendant, who has no interest, may testify against the protest of other parties who are prejudiced by his testimony.- — 1 Greenl. Ev. § 355.
There are several early cases in this State, prior to the Code of 1852, in which mere nominal parties to the record, without any interest in the event of the suit, were allowed to testify; and others where they were admitted to testify against their interest, when called by the opposite party. Prewitt v. Marsh, 1 S. & P. 17 (1831); Duffee v. Pennington, 1 Ala. 506 (1840); Cunningham v. Carpenter, 10 Ala. 109 (1846); Burns v. Taylor, 23 Ala. 255 (1853). So, in Scott v. Jones, 4 Ala. 695, a defendant in an action of assumpsit, against whom a judgment by default had been rendered, was held to be competent to prove the other defendants were his partners; and this ruling was followed in Gooden v. Morrow, 8 Ala. 486.
The rule in chancery cases, too, we admit, was, perhaps, *749even more liberal in according to defendants the right to testify, where they were not interested. In Colgin v. Redman, 20 Ala. 650 (1852), a party defendant to a deed of assignment was allowed to testify as to matters in regard to which he had no interest, or which militated against his interest; it being said that “the mere fact that a witness was a party to a suit in chancery is no sufficient reason to exclude or suppress his deposition.” In Crawford v. Barkly, 18 Ala. 270 (1850), a defendant in equity, against whom a decree pro confesso had been rendered, was allowed to testify, on the ground that he was not interested. And in Royall v. McKenzie, 25 Ala. 364 (1854), it was said, arguendo, that a defendant trustee might be a witness for his co-defendant in equity, if he had no interest in the suit; but the witness there was interested, and his exclusion was held proper on that ground. The case of Montandon v. Deas, 14 Ala. 33 (1848), contains a strong dictum in support of the view, that a party defendant, if his interest was precisely balanced, might testify against a co-defendant. But, in that case, it is shown clearly that no objection was interposed to the testimony, until the case reached the appellate court, and the case could have well been decided on this ground.
It is admitted that these decisions apparently go very far to sustain the contention of the appellant’s counsel. Their force is weakened, however, as we shall seek to show, by the obvious fact, that they are opposed to the policy of our present statute, which seeks to avoid the strong temptations to perjury which might flow from allowing the living to testify against the dead. They ignore, moreover, that reason of the common-law rule, to which we have adverted, which was adverse to admitting parties to testify, on the ground, not of interest merely-, but of that bias and prejudice begotten of forensic contention, which is often more potent than pecuniary interest. This polifey was founded on man’s inherent love of triumph, and his correlative aversion to defeat in all things, however profitless the result in pecuniary gain. This principle was well illustrated in the barbarous practice of wager by battle, which was once a common mode of settling lawsuits, criminal and civil, and was nothing more nor less than a duel to the death between ferocious litigants to settle a litigated lawsuit.
The policy of these decisions, we may further observe, was reprobated by the Code of 1852 (§ 2302), which re*750moved, all incompetency of witnesses based on crime (except perjury or subornation of perjury), or interest in the event of the suit (including liability for costs), “unless the judgment would be evidence for [or against] him in another suit,” such objection going only to his credit. But it was declared that this section should “not be construed” so as to authorize parties to be witnesses, further than expressly authorized by other provisions of the Code. — Code, 1852, § 2302. This was a legislative declaration, in effect, that the common-law rule as to parties was sound in policy, and was to be maintained; and it tore up by the roots, so to speak, all previous decisions. From that time to the act of February, 1867, we find no case where a party to the record was held to be competent; and this act itself affirmed the same rule, inferentially, by removing the recognized incompetency of parties as such, irrespective of the question of interest, with certain excepted cases. — Rev. Code, 1867, § 2704. And so with all subsequent statutes.—Code, 1876, § 3057; Code, 1886, § 2765.
There is no occasion, in this view of the case, to declare these decisions overruled, although they are opposed by strong authority. For example, it is held in Swanzy v. Parker, 50 Penn. St. 441; 88 Amer. Dec. 549, where the cases are reviewed, that a defaulted defendant, although without interest in the suit, is incompetent to testify, because he is still a party to the record; and Wolf v. Fink, 1 Penn. St. 435, is an authority to the same point. So, in DeWolf v. Johnson, 10 Wheat. 368, a defendant against whom a decree pro confesso had been taken was held by the United States Supreme Court to be incompetent as a witness, and was excluded because he was still a party to the record. The latter is just this case.
It will be found generally true, that where contrary rulings have been made, and the reasons given, defaulted parties have been admitted on the alleged ground that they have ceased to have an interest in the- suit, not on the ground that they had ceased to be parties; as in Lupton v. Lupton, 2 John. Ch. 614, a case in equity, and Worrall v. Jones, 7 Bing. 395, which was an action at law.
Under our present practice and existing statutes, unlike what they formerly were, shortly prior to the Code of 1852, it is very certain that a decree 'pro eonfesso does not now operate to discharge a defendant as a party to the record, or sever his connection with the cause, The most to be ac*751complished by it is as a conclusive admission of the facts alleged in the bill. — -Code, 1886, § 3483. The defendant in default can still “appear and contest the decree on the merits of the bill, or may appear before the register on a reference.” Code, § 3485. And lie may also move to dismiss the bill for want of equity. —Madden v. Floyd, 69 Ala. 222. He is still invested with the authority to show himself an active and troublesome litigant, in this limited field of operation.
If we should even regard this question under discussion as a doubtful one under the old law — one on which the authorities everywhere have been at variance — the history and phraseology of our legislation show that the policy of our present statute, as embraced in section 2765 of the Code of 1886, was to prohibit parties from testifying as to certain transactions with deceased persons, within the specified exceptions, because of the injustice done the opposite party by reason of want of mutuality — his equal footing being destroyed by the death of his witness, with whom the alleged transaction or conversation occurred. It was observed in Kumpe v. Coons, 63 Ala. 448, that this statute “was intended as a revision of the whole subject of the competency of witnesses because of interest, or because of their relation to the suit or proceedings, and to substitute the rule prescribed by them, not only for the rules of the common law, but for the provisions of former statutes.” In Dudley v. Steele, 71 Ala. 423, it was said that the statute, as now existing in section 2765 of the Code, enlarged the former common-law rule of competency, but “preserved the common-law rule as to the class of excepted cases.” This clearly means those exceptional cases in which parties, or interested persons, were allowed to testify at common law, which do not violate the policy, or contravene the plain purpose of the statute as it now exists; as where one party to the record was called to testify in favor of the opposite party, against his own interest, which was the very case of Dudley v. Steele, supra. The case of Dismukes v. Tolson, 67 Ala. 386, is another illustration of our proposition. We there ruled, that original entries made by a defendant in his own shop-books, although admissible ordinarily in his own favor under certain restrictions, as an exception to the common-law rule excluding parties, could not be proved by himself, in a suit brought by the administrator of a deceased person, where such entries had reference to a transaction with the deceased in his lifetime. Such evidence was held to violate the policy of the *752statute, which was said to be, that “there should be no admissibility, unless there was mutuality; that when the lips of one party to a transaction are sealed by death, those of the other must in like manner be sealed by law.” — Miller v. Cannon, 84 Ala. 59; Welch v. Adams, 56 Amer. Rep. 521; 3 Brick. Dig. 825-26, and cases cited.
To reiterate: parties to the record were incompetent witnesses at common law, except in certain cases. The statutes of this State now make parties competent to testify, except in a particular class of cases — i. e., genericallv, where the transaction testified to was with a deceased person. We deduce the rule, that the common-law exceptions, whereby parties were held competent in certain cases, will not now be engrafted on the present statute, where such exceptions are repugnant to the obvious policy of such statute. Only such of these common-law exceptions as do not contravene the purposes of the present statute, will be recognized as now being in force. The present case, in our judgment, is not one of them.
Our conclusion is, that Burke remained a party to the record, notwithstanding the decree pro conjesso against him; and being a necessary, and not a nominal party, he ought not to be allowed to testify, as to any transaction with a deceased agent of his co-defendant, the Savings Bank, unless called to testify thereto by such party, whose rights would be injuriously affected by his testimony.
The other objections to the opinion and judgment heretofore rendered in the cause will be overruled.
The application for rehearing is refused.